DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of Species I in the reply filed on 01/04/2022 is acknowledged. Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant stated that claim 3 is associated with Species I in the reply filed on 01/04/2022. The claim requires a “chair insert frame” and a “chair insert plate” which appears to be associated with a different type of species. Therefore, the examiner withdraws claim 3 as being directed to a different species.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 8272089 issued to Stokes.

Regarding claim 1,
	Stokes discloses an adaptive ergonomic positioning device (Stokes: FIG. 1 (10)) comprising: a. an insert assembly (Stokes: FIG. 2 (48)) wherein said insert assembly is comprised of connection means (Stokes: FIG. 2 (48) wherein the rods act as a connection  to a surgical table existing head end table segment attachment means or a surgical chair existing head end chair segment attachment means; (Stokes: FIG. 1 (12) wherein (18) may be interpreted as a head end table segment which has holes for receiving the connection means)  b. a main support assembly; (Stokes: FIG. 1 (12) wherein the table top (12) may be interpreted as a main support assembly) c. a head support assembly; (Stokes: FIG. 2 (46) which includes cushioning member (52) may be interpreted as a head support assembly) and d. two arm support assemblies. (Stokes: FIG. 2 (54))  

Regarding claim 4,
	Stokes discloses the adaptive ergonomic positioning device of claim 1 where said insert assembly is connected to said main support assembly by standard connection means. (Stokes: FIG. 1 (48) wherein the rods act as a connection means to being connected to table top (12) at the head end (18) via holes.) 

Regarding claim 5,
	Stokes discloses the adaptive ergonomic positioning device of claim 1 where said main support assembly is further comprised of a chest support plate. (Stokes:  FIG. 1 wherein the upper half of the table top where the inserts (26) are located may be interpreted as a chest support plate)

Regarding claim 6,
	Stokes discloses the adaptive ergonomic positioning device of claim 1 where said main support assembly is comprised of a main support frame, which provides the means to connect said head support assembly (Stokes: FIGS.1 and 6 see how (18) is inserted into holes at the end of the main support frame to connect head support assembly) and said two arm support assemblies. (Stokes: FIG. 6 shows how arm support assemblies (54) are connected to main support frame (12)) 

Regarding claim 7,
	Stokes discloses the adaptive ergonomic positioning device of claim 6 where said main support frame comprises the means to connect an arm board rail bracket. (Stokes: see annotated figure below the main support frame has a means to connect arm board bracket)  

    PNG
    media_image1.png
    646
    504
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of U.S. Patent No. 4620697 issued to Pithon.

Regarding claim 2,
	Stokes discloses the adaptive ergonomic positioning device of claim 1 where said insert assembly connection means is comprised … and two table insert rods. (Stokes: FIG. 1 (48))  
	Stokes does not appear to disclose a table insert frame.
	However, Pithon discloses a table insert frame. (Pithon: FIG. 1 (14) which has two rods (16) attached thereto.)
	It would have been obvious for one having ordinary skill in the art to add a table insert frame to the device of Stokes as taught by Pithon in order since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (Insert method here) with no change in their respective functions, and the . 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of U.S. Publication No. 20180085270 issued to Elias.

Regarding claim 8,
	Stokes discloses the adaptive ergonomic positioning device of claim 7.
	Stokes does not appear to disclose where said arm board rail bracket provides the connection means for an arm board rail.  
	However, Elias discloses where said arm board rail bracket provides the connection means for an arm board rail. (Elias: see annotated figure in claim 7)
	It would have been obvious for one having ordinary skill in the art to modify the device of Stokes with an arm board rail as taught by Elias since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for more degrees of freedom of the arm support assembly which would allow it to pivot in different axis in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 9,
the adaptive ergonomic positioning device of claim 8 where said arm board rail provides the connection means for said two arm support assemblies. (Elias see annotated figure in claim 7)  
	It would have been obvious for one having ordinary skill in the art to modify the device of Stokes with arm support assemblies as taught by Elias since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for more degrees of freedom of the arm support assembly which would allow it to pivot in different axis in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 10,
	The Stokes/Elias combination discloses the adaptive ergonomic positioning device of claim 9 where said two arm support 17WO 2019/183293PCT/US2019/023273 assemblies are further comprised of two arm boards. (Stokes: FIG. 1 (54))  

Claims 11-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of U.S. Publication No. 20060290194 issued to Roleder.

Regarding claim 11,
	Stokes discloses the adaptive ergonomic positioning device of claim 6.
where said head support assembly is comprised of head support slide rods, which insert through corresponding holes in a slide rod receiver of said main support frame. 
	However, Roeleder discloses where said head support assembly is comprised of head support slide rods, (Roeleder: FIG. 2B (234e)) which insert through corresponding holes in a slide rod receiver of said main support frame. (Roeleder: FIGS.1 and 2B (228) wherein (228) and (11) of Roeleder may be interpreted as a main support frame)
	It would have been been obvious for one having ordinary skill in the art to modify the device of Stokes with head support slide rods that slide through corresponding holes in a slide rod receiver of a main support frame as taught by Roeleder since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for more degrees of freedom of the head support assembly which would allow it to pivot in different axis as well as provide a means to lock the head support assembly in a certain position in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 12, 
	The Stokes/Roeleder combination discloses the adaptive ergonomic positioning device of claim 11 where said head support slide rods are connected to a head support slide bar. (Roeleder: FIG. 2B (235a))  


Regarding claim 13,
the adaptive ergonomic positioning device of claim 12 where two head support arms are connected to said head support slide bar. (Roeleder: FIG. 2A see how there is a left and right section of two head support arms (234A) that would connect to two slide bars (235a) which would be located on both sides of the head support assembly)  


Regarding claim 14,
	The Stokes/Roeleder combination discloses the adaptive ergonomic positioning device of claim 13 where a face plate (Roeleder: FIG. 2A (218)) is connected to said two head support arms and said head support slide bar. (Roeleder: FIG.2A (218) is connected to (235a) via (234a))

Regarding claim 16,
	Stokes discloses the adaptive ergonomic positioning device of claim 1.
	Stokes does not appear to disclose where said head support assembly is comprised of means for longitudinal, vertical, and rotational adjustment of said head support assembly.
	However, Roeledar discloses where said head support assembly is comprised of means for longitudinal, vertical, and rotational adjustment of said head support assembly. (Roledar: FIG. 1 the headrest assembly (12) is longitudinally adjusted by moving the headrest receiver assembly 15 into and out of the headrest receiver 15a, vertically adjusted by folding linkage 242A, the adjustor beam 242B, and the second linkage 242C between two positions 
	It would have been obvious for one having ordinary skill in the art to modify the device of Stokes to have a head support assembly with means of adjustment via longitudinal, vertical, and rotational as taught by Roledar since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for better positioning of the patient by allowing more degrees of freedom of the headrest that would the job of a surgeon/therapist easier in which one of ordinary skill in the art would have recognized as a predictable result.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of U.S. Patent No. 9278041 issued to Riach.

Regarding claim 15,
	Stokes discloses the adaptive ergonomic positioning device of claim 1.
	Stokes does not appear to disclose where said main support assembly is comprised of means to adjust the vertical height of said main support assembly.  
	However, Riach discloses where said main support assembly is comprised of means to adjust the vertical height of said main support assembly. (Riach: col. 2 lines 47-59 talks about main support assembly (34) being adjustable at an angular position which the examiner interprets as a vertical height)
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stokes in view of U.S. Publication No. 20130086747 issued to Gharieni.

Regarding claim 17,
 	Stokes discloses the adaptive ergonomic positioning device of claim 1 where said two arm support assemblies are comprised of means for … horizontal, and rotational adjustment of said two arm support assemblies. (Stokes: FIG. 6 (54) see how the (54) is rotationaly and horizontally adjustable in FIG. 2 via joints)
	Stokes does not appear to disclose means for vertical adjustment.
	However, Gharieni discloses a means for vertical adjustment of two arm support assemblies (Gharieni: FIG. 2 see how armrests (4) are vertically adjustable when compared to FIG. 1 via (6))
	It would have been obvious for one having ordinary skill in the art to modify the device of Stokes to have a main support assembly with means of vertical adjustment as taught by Gharieni since all the claimed elements were known in the prior art and one skilled in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/16/2022